FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                                   May 16, 2013
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 JAMES HARMON,

              Plaintiff - Appellant,                    No. 13-1028
                                               (D.C. No. 1:12-CV-02922-LTB)
 v.                                                    (D. Colorado)
 GOV. SEAN PARNELL,

              Defendant - Appellee.


                           ORDER AND JUDGMENT *


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


      James Harmon filed in the United States District Court for the District of

Colorado a frivolous complaint under 42 U.S.C. § 1983 against Governor Sean

Parnell of Alaska, claiming that he had been subjected to cruel and unusual

punishment. His statement of supporting facts was simply: “Shortly after I was

arrested in 2004, the state of Alaska essentially declared war on me. This

campaign includes all judges, federal and state (in the state of Alaska).” R. at 6.

      *
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
The district court dismissed the complaint under 28 U.S.C. § 1915 as legally

frivolous. Mr. Harmon appeals. We DISMISS the appeal as frivolous. Both

dismissals shall count as strikes under 28 U.S.C. § 1915(g). See Jennings v.

Natrona Cnty. Det. Ctr., 175 F.3d 775, 780 (10th Cir. 1999). We deny

Mr. Harmon’s request to proceed in forma pauperis.

                                             Entered for the Court


                                             Harris L Hartz
                                             Circuit Judge




                                       -2-